[J-31-2016] [MO: Donohue, J.]
                       IN THE SUPREME COURT OF PENNSYLVANIA
                                    EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 19 EAP 2015
                                               :
                       Appellant               :   Appeal from the Judgment of the
                                               :   Superior Court entered on November
                                               :   10, 2014 at No. 272 EDA 2013
              v.                               :   reversing the Judgment of Sentence of
                                               :   the Court of Common Pleas of
                                               :   Philadelphia County, Criminal Division,
WILLIAM CHILDS,                                :   entered on January 16, 2013 at No. CP-
                                               :   51-CR-0012722-2010
                       Appellee                :
                                               :   ARGUED: March 9, 2016


                                   CONCURRING OPINION


JUSTICE TODD                                                   DECIDED: July 19, 2016
       I join the Majority Opinion in full. I write to address the expressions of Justice

Dougherty in his Concurring Opinion in which he offers, should the General Assembly

revisit the issue, that our decision in Commonwealth v. Mouzon, 53 A.3d 738 (Pa.

2012), “effectively recognized” that this Court “may have erroneously” placed upon the

Commonwealth the burden to disprove a self-defense claim. See Concurring Opinion

(Dougherty, J.) at 2-3 (citing Mouzon). I would caution the General Assembly to view

this entreaty with care: given that the cited expressions in Mouzon, as detailed in my

Concurring Opinion in that case, were far afield from the matter at hand in that case,

they were nonbinding dicta.        See Mouzon, 53 A.3d at 754-55 (Todd, J., concurring;

joined by Baer, J.).